DETAILED ACTION
Claims status
In response to the application filed on 02/24/2021, claims 1, 4, 6-9, 12, 14-17, 20, 22-25, 28, and 30-32 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)
a)	Determining the scope and contents of the prior art;
b)	Ascertaining the differences between the prior art and the claims in issue;
c)	Resolving the level of ordinary skill in the pertinent art; and
d)	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8, 9, 12, 14, 16, 17, 20, 22, 14, 25, 28, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2020/0014453 A1) in view of Deng et al. (US 2019/0104549 A1).
Regarding claim 1; Takeda discloses a method for wireless communication, comprising: 
identifying a beam failure condition has occurred (See Figs. 3-6: when beamforming is used , the quality of beams (also referred to as, for example, “BPL (Beam Pair Link)”) might deteriorate due to blockage caused by obstacles and/or suchlike factors, and, as a result of this, RLF (Radio Link Failure) might occur frequently. When RLF occurs, cell connections need to be re-established, so that, if RLF occurs frequently, this may lead to a degradation of system performance. Therefore, in order to prevent the occurrence of RLF, when the quality of a specific beam deteriorates, it is preferable to switch to another beam adequately (this is referred to as “beam recovery,” “L1/L2 beam recovery,” and/or the like). In this case, the problem lies in based on what conditions BF (Beam Failure) should be detected and/or beam recovery should be triggered. ¶. [0009-0010]); 
determining, based on identifying that the beam failure condition has occurred (See ¶. [0009-0010]), a reference signal beam (See Figs. 5-6: at step S101, Reference Signal Resource Power (RSRP) associated with CSI-RS resources; ¶. [0077-0079]) that is received with a beam strength metric that is greater than a beam strength threshold (See Fig. 5: Steps S101-S102, determining whether the CSI-RSRP of active beams are greater than the given threshold, i.e., beam strength metric, or not; see  ¶. [0079-0080]); and 
[Office’s notes: Note: the term “metric” is a type of measurement, and thus Takeda’s given threshold measurement could also be analyzed as a type of metric because the threshold is measured based on the beam signal strength or power; see ¶. [0012] and see also figures 5-6 for further details.]
transmitting, based on the determining, a beam failure recovery (BFR) signal (See Figs. 5-6: Steps S103: transmission of the Beam Recovery Signal based on the determination of comparing the power of CSI-RSRP and Threshold level; ¶. [0083-0085]) using resources associated with the reference signal beam (See Figs. 5-6: Transmission of the Beam Recovery Signal is triggered based on the configurations of the CSI-RS resources associated with beams; ¶. [0085-0086]).

    PNG
    media_image1.png
    1024
    1049
    media_image1.png
    Greyscale

Takeda's figure 5 is provided below.
Even though, Takeda discusses the method of comparing the active beams’ signal strength to the given beam strength threshold (see ¶. [0012] and ¶. [0079-0080]), Takeda doesn’t explicitly describe the method using the beam strength metric.
However, Deng from the same field of endeavor discloses the method using a beam strength metric (See Figs. 12-14: reporting Beam quality metric and reporting quality metric threshold. ¶. [0146]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a beam strength metric satisfying the Deng to have incorporated in the system of Takeda, so that it would not only provide to enable PRACH transmission and/or performance of a random access procedure in a Beamformed system but also to improve NLOS coverage in the UL and/or to enable the receiving node to select an UL beam (e.g., a preferred or best UL beam). Deng: ¶. [0118].

Regarding claim 4; Takeda discloses the method further comprising: receiving a configuration message that indicates the beam strength threshold (See Fig. 7: Transmission transmits configuration information pertaining to K (here, K=4) CSI-RS resources #1 to #4, which are associated with K Tx beams B21 to B24, to the user terminal. see ¶. [0044] and 0106]).

Regarding claim 6; Takeda discloses the method wherein the beam strength metric comprises one 2 or more of a reference signal received power (RSRP) metric (See Figs. 1-6: ¶. [0039]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 8; Takeda discloses the method further comprising: 
detecting a set of reference signal beams (See Figs. 3-4: detecting CSI-RS beams, i.e., Beams B31-B34; ¶. [0069-0071]) and determining that more than one of the reference signal beams of the set are received with a respective beam strength metric that is greater than the beam strength threshold (See Fig. 5: Steps S101-S102, determining whether the CSI-RSRP of active beams are lower than the given threshold; ¶. [0079]); and 
selecting any of the more than one reference signal beams as the reference signal beams (See Figs. 3-4: selecting the TX/RX beams based on CSIs, CQIs and RIs. ¶. [0049-0051]) and (See Figs. 3-4s: ¶. [0049-0051]) having a highest beam strength as the reference signal beam (See Figs. 5-6: the user terminal may determine whether the L1-CSI-RSRP of the highest-quality active beam is greater than a given threshold or not. ¶. [0079]).
[Office’s notes: Failing or not to satisfy a beam strength threshold could be analyzed as a method of determining that whether the CSI of active beams are lower/higher than the given threshold under the BRI. See figures 5-6 for further details.]

Regarding claim 9; Takeda discloses an apparatus for wireless communication (See Figs. 13), comprising:
	a processor; a memory in electronic communication with the processor (See Fig. 13: for the devices with processor, memory and other electronic components; ¶. [0189]); and instructions stored in the memory and executable by the processor to cause the apparatus to:
identify a beam failure condition (See Figs. 3-6: when beamforming is used , the quality of beams (also referred to as, for example, “BPL (Beam Pair Link)”) might deteriorate due to blockage caused by obstacles and/or suchlike factors, and, as a result of this, RLF (Radio Link Failure) might occur frequently. When RLF occurs, cell connections need to be re-established, so that, if RLF occurs frequently, this may lead to a degradation of system performance. Therefore, in order to prevent the occurrence of RLF, when the quality of a specific beam deteriorates, it is preferable to switch to another beam adequately (this is referred to as “beam recovery,” “L1/L2 beam recovery,” and/or the like). In this case, the problem lies in based on what conditions BF (Beam Failure) should be detected and/or beam recovery should be triggered. ¶. [0009-0010]);
determine based on identifying that the beam failure condition has occurred (See ¶. [0009-0010]), whether a reference signal beam (See Figs. 5-6: at step S101, Reference Signal Resource Power (RSRP) associated with CSI-RS resources; ¶. [0077-0079]) that is received with a beam See Fig. 5: Steps S101-S102, determining whether the CSI-RSRP of active beams are greater than the given threshold, i.e., beam strength metric, or not; see  ¶. [0079-0080]); and
[Office’s notes: Note: the term “metric” is a type of measurement, and thus Takeda’s given threshold could also be analyzed as a type of metric because the threshold is measured based on the beam signal strength or power; see ¶. [0012] and see also figures 5-6 for further details.]
an antenna configured to transmit, based on the determining, a beam failure recovery (BFR) signal (See Figs. 5-6: Steps S103: transmission of the Beam Recovery Signal based on the determination of comparing the power of CSI-RSRP and Threshold level; ¶. [0083-0085]) using resources associated with the reference signal beam (See Figs. 5-6: Transmission of the Beam Recovery Signal is triggered based on the configurations of the CSI-RS resources associated with beams; ¶. [0085-0086]).

Regarding claim 12; Takeda discloses the apparatus wherein the instructions are further executable by the processor to cause the apparatus to: receive a configuration message that indicates the beam strength threshold (See Fig. 7: Transmission transmits configuration information pertaining to K (here, K=4) CSI-RS resources #1 to #4, which are associated with K Tx beams B21 to B24, to the user terminal. see ¶. [0044] and 0106]).


Takeda discloses the method the apparatus the beam strength metric comprises one 2 or more of a reference signal received power (RSRP) metric (See Figs. 1-6: ¶. [0039]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 16; Takeda discloses the method apparatus wherein the instructions are further executable by the processor to cause the apparatus to:
detect a set of reference signal beams (See Figs. 3-4: detecting CSI-RS beams, i.e., Beams B31-B34; ¶. [0069-0071]) and determining that more than one of the reference signal beams of the set are received with a respective beam strength metric that is greater than the beam strength threshold (See Fig. 5: Steps S101-S102, determining whether the CSI-RSRP of active beams are lower than the given threshold; ¶. [0079]); and 
select any of the more than one reference signal beams as the reference signal beams (See Figs. 3-4: selecting the TX/RX beams based on CSIs, CQIs and RIs. ¶. [0049-0051]) and (See Figs. 3-4s: ¶. [0049-0051]) having a highest beam strength as the reference signal beam (See Figs. 5-6: the user terminal may determine whether the L1-CSI-RSRP of the highest-quality active beam is greater than a given threshold or not. ¶. [0079]).
[Office’s notes: Failing or not to satisfy a beam strength threshold could be analyzed as a method of determining that whether the CSI of active beams are lower/higher than the given threshold under the BRI. See figures 5-6 for further details.]

Takeda discloses an apparatus for wireless communication (See Figs. 13), comprising:
means for identifying a beam failure condition has occurred (See Figs. 3-6: when beamforming is used , the quality of beams (also referred to as, for example, “BPL (Beam Pair Link)”) might deteriorate due to blockage caused by obstacles and/or suchlike factors, and, as a result of this, RLF (Radio Link Failure) might occur frequently. When RLF occurs, cell connections need to be re-established, so that, if RLF occurs frequently, this may lead to a degradation of system performance. Therefore, in order to prevent the occurrence of RLF, when the quality of a specific beam deteriorates, it is preferable to switch to another beam adequately (this is referred to as “beam recovery,” “L1/L2 beam recovery,” and/or the like). In this case, the problem lies in based on what conditions BF (Beam Failure) should be detected and/or beam recovery should be triggered. ¶. [0009-0010]);
means for determining, based on identifying that the beam failure condition has occurred (See ¶. [0009-0010]), whether a reference signal beam (See Figs. 5-6: at step S101, Reference Signal Resource Power (RSRP) associated with CSI-RS resources; ¶. [0077-0079]) that is received with a beam strength metric that is greater than a beam strength threshold (See Fig. 5: Steps S101-S102, determining whether the CSI-RSRP of active beams are greater than the given threshold, i.e., beam strength metric, or not; see  ¶. [0079-0080]); and
[Office’s notes: Note: the term “metric” is a type of measurement, and thus Takeda’s given threshold could also be analyzed as a type of metric because the threshold is measured based on the beam signal strength or power; see ¶. [0012] and see also figures 5-6 for further details.]
means for transmitting, based on the determining, a beam failure recovery (BFR) signal (See Figs. 5-6: Steps S103: transmission of the Beam Recovery Signal based on the determination of comparing the power of CSI-RSRP and Threshold level; ¶. [0083-0085]) using resources associated See Figs. 5-6: Transmission of the Beam Recovery Signal is triggered based on the configurations of the CSI-RS resources associated with beams; ¶. [0085-0086]).

Regarding claim 20; Takeda discloses the apparatus further comprising: means for receiving a configuration message that indicates the beam strength threshold (See Fig. 7: Transmission transmits configuration information pertaining to K (here, K=4) CSI-RS resources #1 to #4, which are associated with K Tx beams B21 to B24, to the user terminal. see ¶. [0044] and 0106]).

Regarding claim 22; Takeda discloses the apparatus wherein the beam strength metric comprises one 2 or more of a reference signal received power (RSRP) metric (See Figs. 1-6: ¶. [0039]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].


Takeda discloses the apparatus further comprising: 
means for detecting a set of reference signal beams (See Figs. 3-4: detecting CSI-RS beams, i.e., Beams B31-B34; ¶. [0069-0071]) and determining that more than one of the reference signal beams of the set are received with a respective beam strength metric that is greater than the beam strength threshold (See Fig. 5: Steps S101-S102, determining whether the CSI-RSRP of active beams are lower than the given threshold; ¶. [0079]); and 
means for selecting any of the more than one reference signal beams as the reference signal beams (See Figs. 3-4: selecting the TX/RX beams based on CSIs, CQIs and RIs. ¶. [0049-0051]) and (See Figs. 3-4s: ¶. [0049-0051]) having a highest beam strength as the reference signal beam (See Figs. 5-6: the user terminal may determine whether the L1-CSI-RSRP of the highest-quality active beam is greater than a given threshold or not. ¶. [0079]).
[Office’s notes: Failing or not to satisfy a beam strength threshold could be analyzed as a method of determining that whether the CSI of active beams are lower/higher than the given threshold under the BRI. See figures 5-6 for further details.]

Regarding claim 25; Takeda discloses a non-transitory computer-readable medium storing code for wireless communication (See Fig. 13: for the devices with processor, memory and other electronic components; ¶. [0189]), the code comprising instructions executable by a processor to:
 identify a beam failure condition has occurred (See Figs. 3-6: when beamforming is used , the quality of beams (also referred to as, for example, “BPL (Beam Pair Link)”) might deteriorate due to blockage caused by obstacles and/or suchlike factors, and, as a result of this, RLF (Radio Link Failure) might occur frequently. When RLF occurs, cell connections need to be re-established, so that, if RLF occurs frequently, this may lead to a degradation of system performance. Therefore, in order to prevent the occurrence of RLF, when the quality of a specific beam deteriorates, it is preferable to switch to another beam adequately (this is referred to as “beam recovery,” “L1/L2 beam recovery,” and/or the like). In this case, the problem lies in based on what conditions BF (Beam Failure) should be detected and/or beam recovery should be triggered. ¶. [0009-0010]); 
determine, based on identifying that the beam failure condition has occurred (See ¶. [0009-0010]), whether a reference signal beam (See Figs. 5-6: at step S101, Reference Signal Resource Power (RSRP) associated with CSI-RS resources; ¶. [0077-0079]) that is received with a beam strength metric that is greater than a beam strength threshold (See Fig. 5: Steps S101-S102, determining whether the CSI-RSRP of active beams are greater than the given threshold, i.e., beam strength metric;  ¶. [0079-0080]); and 
[Office’s notes: Note: the term “metric” is a type of measurement, and thus Takeda’s given threshold could also be analyzed as a type of metric because the threshold is measured based on the beam signal strength or power; see ¶. [0012] and see also figures 5-6 for further details.]
transmit, based on the determining, a beam failure recovery (BFR) signal (See Figs. 5-6: Steps S103: transmission of the Beam Recovery Signal based on the determination of comparing the power of CSI-RSRP and Threshold level; ¶. [0083-0085]) using resources associated with the reference signal beam (See Figs. 5-6: Transmission of the Beam Recovery Signal is triggered based on the configurations of the CSI-RS resources associated with beams; ¶. [0085-0086]).

Regarding claim 28; Takeda discloses the non-transitory computer-readable medium wherein the instructions are further executable by the processor to cause the apparatus to: receive a configuration message that indicates the beam strength threshold (See Fig. 7: Transmission transmits configuration information pertaining to K (here, K=4) CSI-RS resources #1 to #4, which are associated with K Tx beams B21 to B24, to the user terminal. see ¶. [0044] and 0106]).

Regarding claim 30; Takeda discloses the non-transitory computer-readable medium wherein the beam strength metric comprises one 2 or more of a reference signal received power (RSRP) metric (See Figs. 1-6: ¶. [0039]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 32; Takeda discloses the non-transitory computer-readable medium wherein the instructions are further executable by the processor to cause the apparatus to:
detect a set of reference signal beams (See Figs. 3-4: detecting CSI-RS beams, i.e., Beams B31-B34; ¶. [0069-0071]) and determining that more than one of the reference signal beams of the set are received with a respective beam strength metric that is greater than the beam strength threshold (See Fig. 5: Steps S101-S102, determining whether the CSI-RSRP of active beams are lower than the given threshold; ¶. [0079]); and 
select any of the more than one reference signal beams as the reference signal beams (See Figs. 3-4: selecting the TX/RX beams based on CSIs, CQIs and RIs. ¶. [0049-0051]) and (See Figs. 3-4s: ¶. [0049-0051]) having a highest beam strength as the reference signal beam (See Figs. 5-6: the user terminal may determine whether the L1-CSI-RSRP of the highest-quality active beam is greater than a given threshold or not. ¶. [0079]).
[Office’s notes: Failing or not to satisfy a beam strength threshold could be analyzed as a method of determining that whether the CSI of active beams are lower/higher than the given threshold under the BRI. See figures 5-6 for further details.]


Allowable Subject Matter
Claims are 7, 15, 23, and 31 are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In response to the amendment as filed on 02/24/2021, Applicant has amended all the independent claims, and thus the current rejected is moot. After updating further search and consideration, Takeda in view of Deng still teaches each and every limitation of the amended claims.
Argument:
Applicant argued that Takeda fails to teach “how resources are selected or determined”.
Examiner’s responses:
Examiner respectfully disagrees. First of all, the recited claimed language only includes “determining a beam failure condition using resources”. It doesn’t include the term “selecting” that is different from “determining”. However, Takeda still discusses the number of active beams or beams’ signal strengths are measured by comparing given threshold. When the conditions of a beam failure event occurs, and, in step S103, the user terminal transmits a beam recovery signal. Note that, in FIG. 5, the order of steps S101 and S102 in FIG. 5 may be reversed, or steps S101 and S102 may be performed at the same time. See ¶. [0084]. Therefore, Takeda clearly discloses the method of using resources to transmit the beam recovery signal after conducting beam failure condition. See ¶. [0009-0010].


Applicant argued that Takeda fails to teach “a beam strength metric that is greater than a beam strength threshold…”
Examiner’s Response:
Examiner respectfully disagrees because Takeda clearly teaches the method in step S101, the user terminal may determine whether the L1-CSI-RSRPs of a given number of active beams are lower than a given threshold or not. The user terminal may also determine whether the L1-CSI-RSRP of the lowest-quality active beam is lower than a given threshold or not. Alternatively, the user terminal may determine whether the L1-CSI-RSRP of the highest-quality active beam is greater than a given threshold or not. Takeda’s figures 5 and 6 further describes triggering the beam failure conditions based on the Reference Signal Resource Power (RSRP) associated with CSI-RS resources. See ¶. [0077-0079]. Therefore, Takeda clearly teaches “a beam strength metric that is greater than a beam strength threshold…”
Takeda further states that if the L1-CSI-RSRPs of a given number of active beams (or the L1-CSI-RSRP of the active beam of the worst quality or the best quality) is lower than a given threshold, the user terminal may proceed to step S102. Alternatively, the user terminal may proceed to step S102 when the state fulfilling the above condition continues for a given period or longer. In step S102, the user terminal compares the above L1-CSI-RSRPs, measured based on the CSI-RS resources of active beams, and L3-RSRPs (also referred to as “L3-CSI-RSRPs” and so on) that have been measured based on the CSI-RS resources of inactive beams. For example, in step S102, the user terminal may determine whether or not the L1-CSI-RSRP of an active beam in use (for example, at least one of Tx beams B21 and B22 in FIG. 4) is lower than the L3-CSI-RSRP of an inactive beam (for example, at least one of Tx beams B31 to B32 of FIG. 4). Alternatively, the user terminal may determine whether or not the value given by adding a given 

    PNG
    media_image1.png
    1024
    1049
    media_image1.png
    Greyscale

Takeda's figure 5 is provided below.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAI AUNG/
Primary Examiner, Art Unit 2416